DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to Applicant’s amendment filed 9/12/2022.
Claims 1, 8-9, 13-16 are amended.
Claims 1-16 are pending. 
The Applicant has amended claim 1 to avoid interpretation under 35 USC 112(f). 
The Applicant has overcome the rejection of claims 8-9 under 35 USC 112(b) as being indefinite by amending the claims in the reply filed 9/12/2022.

Response to Arguments
Applicant’s arguments with respect to amended claims 1, 13, and 15 filed 9/12/2022 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. The Examiner notes that Applicant’s amendment to claim 1, 13, and 15 necessitated the rejection below using Monsees et al. (US 2016/0174611) to address the newly added limitations. 
The Applicant’s arguments regarding the provisional rejection of claims 1-2 for nonstatutory double patenting over copending application no. 16/856070 in view of Bilat has been considered. However, the Examiner now adds Monsees to address the newly added limitations. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bilat (US 2018/0303161; corresponding to WO 2016/150922, published 9/29/2016; of record) in view of Monsees (US 2016/0174611).
Regarding claims 1, 13, and 15, Bilat discloses an electrically operated aerosol-generating system (abstract), a method (para. 86), comprising:
a battery (14; “power supply”);
a heater element (36, 32; “load”) for vaporizing liquid into a supersaturated vapor (para. 49; “heating the load”) by receiving power from the battery (see paras. 62, 152);
electric circuitry (Fig. 5; “circuit”) measuring a resistance of the heater (para. 17-18; see para. 152; “sensor”) which is related to a temperature of the heating element (para. 18) and electrically connects the heater to the battery (para. 152);
a cartridge (20; “container”) containing a second capillary material (28; “configured to store”) soaked in a liquid aerosol forming substrate (para. 130; “aerosol source”);
a first capillary material (27; para. 50; “fibrous or porous material”) retaining the liquid aerosol-forming substrate (para. 133) and acts as a spacer between the heater elements and second capillary material (para. 133; Fig. 3; “allow retained aerosol source to be in a state of being heated by the load”); and
control electronics (16; “controller”) configured to determine a ratio between an initial electrical resistance of the heater and a change in the electrical resistance from the initial resistance and compare the ratio to a maximum threshold to determine whether there is an adverse condition (para. 10) the adverse condition is that the aerosol-forming substrate at the heater is depleted or insufficient (para. 12; “first state”) which is indicative of a dry substrate (“first state”) (para. 69), wherein different thresholds may be used, such as a highest threshold and an intermediate threshold, wherein if the ratio exceeds the intermediate threshold not the highest threshold indicates that the aerosol-forming substrate is almost depleted and will need replacing soon (para. 71; “second state”);
the electric circuitry prevents powers to the heater until the aerosol-forming substrate if the ratio exceeds the highest threshold (para. 71; “first control”),
the electric circuitry triggers an indication to the user if ratio exceeds the intermediate threshold but not the highest threshold (para. 71; “second control”).

However, Bilat is silent as to wherein the circuit includes a first path and a second path including the sensor, the first path and the second path are connected in parallel to the power supply, wherein the value is acquired by switching from a state in which the first path functions to a state in which the second path functions only after a user’s inhalation has not been detected.
Monsees teaches a vaporization device and method of operating them (abstract) comprising a circuit diagram (Fig. 17B) for controlling the resistive heating element coil temperature (para. 245) comprising a battery (23; “power supply”), a microcontroller (23; “sensor”), P-channel MOSFETS (Q1 Q2), a coil (74; “heater”), wherein the circuit includes a first path through Q1 for powering the coil (para. 246), and a second path through Q2 for measuring resistance of the coil through a reference resistor (75) and the coil (“value related to a temperature of the load”) (para. 245), wherein the first path and the second path are parallel to the battery (see Fig. 17B). Monsees further teaches that when Q2 is off, the control law controls Q1 to power the coil (para. 246; “state in which the first path functions” and the second path does not function), and then Q1 is turned off to periodically measure the coil resistance such that Q2 is held on (para. 259) based on detection from a pressure/puff sensor (para. 267; “state in which second path functions only after a user’s inhalation has not been detected”). 

    PNG
    media_image1.png
    315
    657
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bilat’s electric circuitry to have the structure of Monsees’ circuit and applying the known method of alternately powering on a coil and measuring the resistance of the coil (Monsees; see para. 246 and 259) with the benefit of saving battery life (Monsees; para. 259). 

Regarding claims 2, 14, and 16, Bilat discloses that the heater in a dry condition reaches ΔTmax (para. 143; “temperature of load exceeds a blowing point of the aerosol source due to the first state”). 

Regarding claim 3, Bilat discloses preventing power to the heater (“first control”) when the ratio of resistance is greater than the maximum threshold indication a depleted aerosol-forming substrate indicating a dry substrate (para. 69) and displaying the indication when the ratio exceeds an intermediate threshold (“second control”) indicating the aerosol-forming substrate is almost depleted (para. 71).
One of ordinary skill in the art would appreciate that a depleted aerosol-forming substrate means that there is no more aerosol source in the container. Therefore, the decrease in aerosol source during the second control must be greater than in the first control. 

Regarding claim 4, Bilat discloses that the second control includes preventing supply for a subsequent period of time or a subsequent user puff (para. 71; includes more variables than in the first control). 

Regarding claim 5, Bilat discloses that the first control prevents supply of power to the electric heater and provides an indication, and waits for the aerosol-forming substrate to be replaced, whereas the second control only provides an indication (para. 149). 

Regarding claim 6, Bilat discloses that the first control may prevent further supply of power until the heater or substrate is replaced (para. 149) and the second control may prevent supply of power for a particular period of time or the next puff (para. 71). 

Regarding claim 7, one of ordinary skill in the art would appreciate that preventing power until the next puff would occur quicker than requiring the replacement of the heater and substrate, since the next puff can occur instantly after the determination of the ratio. 

Regarding claim 8, Bilat discloses the first control has the return condition of replacing the heater or substrate (para. 149) while the second control has the return condition of waiting a particular period of time (para. 71). 
Since Bilat’s first return condition of replacing the heater and/or substrate requires user action, it is considered as requiring more time than the second return condition of waiting a particular period of time requiring no user action. 

Regarding claim 9, Bilat’s first return condition requires both replacing a heater (para. 149) and replacing a substrate (para. 149), moving the mouthpiece out of the way (see Fig. 1b) and removing a cover (26; see Fig. 1b-c; para. 128). Bilat’s second return condition merely requires waiting a period of time (para. 71). 

Regarding claim 10, Bilat discloses the electric circuitry may provide an indication that an adverse condition has been detection comprising using an LED or display or a microphone (para. 157), wherein when the highest threshold is exceeded, the circuit only operates to prevent supply of power to the heater until the heater is replaced (para. 71; i.e. 0 outputs are functioning), and one or more intermediate thresholds provides a visible audible, or haptic indication (para. 71; i.e. at least one output is functioning).

Regarding claim 11, since Bilat discloses that the outputs do no function when the ratio exceeds the highest threshold (i.e. time period of 0 seconds), it is necessarily longer than when the ratio exceeds the intermediate threshold providing the visible, audible, or haptic indication (i.e. greater than 0 seconds).

Regarding claim 12, Bilat discloses that the first control prevents supply of power to the electric heater and provides an indication, and waits for the aerosol-forming substrate to be replaced, whereas the second control only provides an indication (para. 149). 
Since the first control includes the additional step of preventing power from being delivered to the heater, it requires more electricity than simply providing an indication by requiring the control circuity to positively function.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2 of copending Application No. 16/856070 in view of Bilat (US 2018/0303161) and Monsees (US 2016/0174611).
Regarding claim 1, the copending application discloses an aerosol generating apparatus, comprising: a power supply; a load configured to generate heat upon receipt of electric power from the power supply and atomize an aerosol source; an element configured to acquire a value related to a temperature of the load (i.e. “a sensor”); a circuit configured to electrically connect the power supply and the load; a container configured to store the aerosol source; a fibrous or porous material configured to retain an aerosol source supplied from the container to allow the retained aerosol source to be in a state of being heated by the load; and a controller configured to distinguish between a first state of the aerosol generating apparatus in which the aerosol source stored in the container is insufficient in quantity, and a second state of the aerosol generating apparatus in which the container is capable of supplying the aerosol source while the aerosol source retained by the fibrous or porous material is insufficient in quantity, on a basis of a change in the value related to the temperature of the load after functioning of the circuit (claim 1).
The copending application further discloses the circuit includes a first path and a second path that are connected in parallel to the power supply, the second path being used to acquire the value of the temperature of the load (i.e. “the second path including the sensor”) and the controller is configured to cause the first path and the second path to alternately function (i.e. “switching from a state in which the first path functions to a state in which the second path functions”).
However, the copending application does not disclose the controller performing first control upon detection of the first state, and performing a second control different form the first control upon detection of the second state. 
Bilat discloses control electronics (16; “controller”) configured to determine a ratio between an initial electrical resistance of the heater and a change in the electrical resistance from the initial resistance and compare the ratio to a maximum threshold to determine whether there is an adverse condition (para. 10) the adverse condition is that the aerosol-forming substrate at the heater is depleted or insufficient (para. 12; “first state”) which is indicative of a dry substrate (“first state”) (para. 69), wherein different thresholds may be used, such as a highest threshold and an intermediate threshold, wherein if the ratio exceeds the intermediate threshold not the highest threshold indicates that the aerosol-forming substrate is almost depleted and will need replacing soon (para. 71; “second state”); the electric circuitry prevents powers to the heater until the aerosol-forming substrate if the ratio exceeds the highest threshold (para. 71; “first control”), the electric circuitry triggers an indication to the user if ratio exceeds the intermediate threshold but not the highest threshold (para. 71; “second control”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of the copending application to perform the first control and second control in order to provide a consistent smoking experience and mitigate the risks of overheating and undesirable compound generation in the aerosol (Bilat; para. 59). 
Moreover, the copending application does not disclose switching from a state in which the first path functions to a state in which the second path functions only after a user’s inhalation has not been detected. 
Monsees teaches a vaporization device and method of operating them (abstract) comprising a circuit diagram (Fig. 17B) for controlling the resistive heating element coil temperature (para. 245) comprising a battery (23; “power supply”), a microcontroller (23; “sensor”), P-channel MOSFETS (Q1 Q2), a coil (74; “heater”), wherein the circuit includes a first path through Q1 for powering the coil (para. 246), and a second path through Q2 for measuring resistance of the coil through a reference resistor (75) and the coil (“value related to a temperature of the load”) (para. 245), wherein the first path and the second path are parallel to the battery (see Fig. 17B). Monsees further teaches that when Q2 is off, the control law controls Q1 to power the coil (para. 246; “state in which the first path functions” and the second path does not function), and then Q1 is turned off to periodically measure the coil resistance such that Q2 is held on (para. 259) based on detection from a pressure/puff sensor (para. 267; “state in which second path functions only after a user’s inhalation has not been detected”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the copending application to have the structure of Monsees’ circuit and apply the known method of alternately powering on a coil based on an inhalation and measuring the resistance of the coil (Monsees; see para. 246 and 259) with the benefit of saving battery life (Monsees; para. 259). 

Regarding claim 2, the copending application discloses wherein due to the first state in which the aerosol source stored in the container is insufficient in quantity, or to the second state in which the container is capable of supplying the aerosol source while the aerosol source retained by the fibrous or porous material is insufficient in quantity, the temperature of the load exceeds a boiling point of the aerosol source or a temperature at which generation of an aerosol occurs by evaporation of the aerosol source (claim 2).
This is a provisional nonstatutory double patenting rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294. The examiner can normally be reached Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SONNY V NGUYEN/             Examiner, Art Unit 1747                                                                                                                                                                                           
/FRANCISCO W TSCHEN/             Primary Examiner, Art Unit 1712